Citation Nr: 1520877	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disability, to include respiratory infections, residuals of pneumonia, and chronic obstructive pulmonary disease (COPD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the New York RO.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, and for a respiratory disability, to include respiratory infections, residuals of pneumonia, and COPD.  

First, with respect to the hypertension claim, VA obtained an etiology opinion in September 2014.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  As a rationale, she noted that the Veteran has been diagnosed with hypertension since 1979, at which time he was diagnosed with episodic hypertension.  She noted that review of evidence-based medical literature, including UpToDate, does not support a contention of PTSD causing sustained elevated blood pressure such as to meet the criteria for a diagnosis of hypertension and requiring chronic blood pressure medications.  She opined that the most likely cause of the Veteran's hypertension was the well-established risk factors of age, gender, and family history.

The examiner also found that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by his PTSD.  As a rationale, the examiner noted that the Veteran's most recent blood pressure was 107/70 and that there is no documentation of aggravation beyond the natural progression.  

In an April 2015 Informal Hearing Presentation, the Veteran's accredited representative cites to medical authority that he believes supports the Veteran's claim.  The following argument appears in the Informal Hearing Presentation:

Currently accepted medical principles indicate a causal, or aggravation, link between mental disorders and cardiovascular disease (CVD).

Psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support, have been associated with the occurrence or recurrence of CVD.  In addition, measures of cardiovascular physiologic reactivity have been correlated with CVD outcomes.

Cecil Textbook of Medicine (22d Edition, 2004), p. 253.  Thus, not only is it recognized that PTSD is a causative agent for CVD problems, it is also recognized as aggravating CVD issues.  The Center for Disease Control (CDC) notes that sleep impairment has a wide ranging affect [sic] on health, declaring that as "chronic diseases have assumed an increasingly common role in premature death and illness, interest in the role of sleep health in the development and management of chronic diseases has grown.  Notably, insufficient sleep has been linked to the development and management of a number of chronic diseases and conditions, including diabetes, cardiovascular disease, obesity, and depression."  http://www.cdc.gov/sleep/about_sleep/chronic_disease.htm

WebMD, located at http://www.webmd.com/sleepdisorders/features/important-sleep-habits; notes that consequences of sleep deprivation include high blood pressure, heart attack, heart failure, stroke, obesity, etc. etc.

What many people do not realize is that a lack of sleep-especially on a regular basis-is associated with long-term health consequences, including chronic medical conditions like diabetes, high blood pressure, and heart disease, and that these conditions may lead to a shortened life expectancy. 
http://healthysleep.med.harvard.edu/healthy/matters/consequences/sleep-and-disease-risk.  Healthy Sleep goes on to explain that various studies have found that a single night of inadequate sleep in people who have existing hypertension can cause elevated blood pressure the following day, noting that this effect may begin to explain the relationship between poor sleep and cardiovascular disease.  Id.

The Board finds it necessary to obtain an addendum opinion that takes into consideration the literature that is cited by the Informal Hearing Presentation.  In providing this opinion, the examiner should discuss pertinent medical principles and the facts of the Veteran's case.  Among the latter, the examiner should discuss the Veteran's July to September 1979 psychiatric hospitalization, which is documented in the claims file, which occurred at approximately the same time as the Veteran's initial hypertension diagnosis.  

The Veteran has also claimed entitlement to service connection for a respiratory disability, to include respiratory infections and residuals of pneumonia.  He underwent VA examination January 2010.  Based on review of the claims file and interview and examination of the Veteran, the examiner diagnosed "Recurrent Episodes of Pneumonia while in Military service and also After Military Discharge.  No Acute Episodes of Pneumonia in the Last Year[.]  Moderate Chronic Obstructive Pulmonary disease."  The examiner opined that, "IT is least likely as not, less then 50/50 probability that COPD is related to episodes of Pneumonia that he developed while in military service."  

In a June 2014 addendum, the examiner determined that the Veteran's COPD "is less likely as not < 50/50 probability related to pneumonia that he developed and was treated when he was in military service in 1951."  His rationale was that the Veteran's "pneumonia was treated when he was in service, copd is a different disease entity[]that in my opinion is not related [to] pneumonia."  

The Board finds it necessary to remand this claim for an addendum to the January 2010 and June 2014 opinions.  First, the Board notes that no opinion was given with respect to whether the Veteran has had any bouts of pneumonia or other respiratory infection during the appeals period (beginning in June 2003) that are etiologically related to the pneumonia or other respiratory symptomatology that he suffered during service.  

Second, the Board notes that there is no opinion addressing whether the Veteran's COPD is at least as likely as not related to service, other than as due to his in-service pneumonia.  In answering this question, the examiner should address the July 2012 VA medical record noting that the Veteran "stated that his work environment at the time with military had caused a lot of smoke inhalations.  He had chronic bronchitis and cough since the serv[]ice."  The examiner should also discuss the December 1951 PA chest wet reading that appears in the Veteran's service treatment records.  This record notes "continued clearing of the pneumonic process left lower lobe" in comparison to a previous examination, but it also notes that "there still appears to be a slight webb like pattern noted."  It further notes that "[t]he possibility of a bronchiectasis is suggested if clinical history fits possibly there is indication for a bronchogram."  In particular, the examiner should opine as to whether the findings of this chest PA suggest the presence of a disability, or symptoms of a disability, that are at least as likely as not related to a current respiratory disability.

While these claims are on remand, the AOJ should obtain any outstanding VA medical records and associate these records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records and associate these records with the Veteran's claims file.

2.  Following completion of the above, send the claims file to a qualified examiner to obtain an opinion with respect to the claim of entitlement to service connection for hypertension.  Following review of the claims file, please provide opinions with respect to the following:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his service-connected PTSD?  In answering this question, please address the literature that was described by the Veteran's accredited representative in the April 2015 Informal Hearing Presentation and is described in the body of this remand, above.  In particular, the examiner should discuss the contentions that are raised with respect to the Veteran's insomnia and his hypertension.

The examiner should also discuss the significance, if any, between the 1979 onset of the Veteran's hypertension and the documentation of record that the Veteran underwent a psychiatric hospitalization from July to September in that same year.  

A complete rationale, with discussion of pertinent medical principles and evidence of record, must be provided.

3.  Following completion of the first instruction above, send the claims file to a qualified examiner to obtain an opinion with respect to the claim of entitlement to service connection for a respiratory disability, to include respiratory infections, residuals of pneumonia, and COPD.  Following review of the claims file, please provide opinions with respect to the following:

(a)  During the period that is contemplated by this appeal (from June 2003 to the present), has the Veteran had any bouts of pneumonia or other respiratory infection?  Are any such bouts at least as likely as not (a 50 percent probability or greater) caused or aggravated by his military service, to include the pneumonia and other pertinent respiratory illnesses that he suffered during service?    

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a respiratory disability other than pneumonia that was caused or aggravated by his military service?  The scope of this question is not limited to whether the Veteran's in-service pneumonia, in particular, caused or aggravated any current COPD.  

In answering this question, the examiner should address the July 2012 VA medical record noting that the Veteran "stated that his work environment at the time with military had caused a lot of smoke inhalations.  He had chronic bronchitis and cough since the serv[]ice."  

The examiner should also discuss the December 1951 PA chest wet reading that appears in the Veteran's service treatment records.  This record notes "continued clearing of the pneumonic process left lower lobe" in comparison to a previous examination, but it also notes that "there still appears to be a slight webb like pattern noted."  It further notes that "[t]he possibility of a bronchiectasis is suggested if clinical history fits possibly there is indication for a bronchogram."  In particular, the examiner should opine as to whether the findings of this chest PA suggest the presence of a disability, or symptoms of a disability, that are at least as likely as not related to a current respiratory disability.

A complete rationale, with discussion of pertinent medical principles and evidence of record, must be provided.

4.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




